DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
PLC is stated in [0006] and [0014] and PC is stated in [0006]. PLC and PC are abbreviated terms not fully described. 
Appropriate correction is required.

Claim Objections
Claims 9 is objected to because of the following informalities:  
Regarding Claim 9, “PLC” is interpreted by the Examiner as “programmable logic controller” and should be fully written out with indicated abbreviation for sequential use.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (CN-106066627-A, English translation provided by Espacenet) in view of Harorudo (JP-S5879834-A, English translation provided by Espacenet).
Regarding Claims 1, 2, 4, and 9, Cui teaches of a glass plate tempering production control system comprising transporting glass into a heating furnace (p. 2 Line 9-10), a monitoring step involving an industrial computer (control unit) and PLC controller (monitoring unit) collecting production data that adjusts the heating power and power of the cooling fan (p. 2 line 10-15), reading on energy consumption Q1 and Q2 respectively. The feedback parameters influence the speed at which the glass is discharged during the air-cooling quenching of the process (p. 2 Line 32-33), reading on the discharge actuating mechanism and delay (speed).
	Cui teaches of adjusting the heating wire power of the heating furnace (p. 2 Line 14); Cui is silent on directly monitoring energy consumption. In related glass tempering art, Harorudo teaches of a monitoring process for the current and voltage used by the resistive heating elements of the furnace (p. 2 Line 59-p. 3 Line 9). Harorudo’s control unit has a set point resistance value for each heating element (p. 2 Line 51-55) similar to a set threshold, relating to a desired average heating temperature as an alternative to set energy consumption. It would be obvious to one of ordinary skill in the art at the time 
	Cui and Harorudo disclose the claimed invention except for a set threshold relating to energy consumption. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges of energy consumption by routine experimentation. It would have been obvious to one of ordinary skill in the art at the time of invention was made to compile available energy consumption data, since it has been held that general conditions of the claim are disclosed in the prior art involves only routine skill in the art one would have been motivated to modify the temper quality monitoring systems of Cui and Harorudo for the purpose of monitoring energy consumption for improved energy efficiency of the process.

Regarding Claims 6-8, according to modified Cui of Claim 1, Harorudo teaches of using electric power to supply the electric resistance heating elements in a furnace (p. 2 Line 37-39). Harorudo teaches of additional tracking / holding circuits, reading on power/voltage/current measuring sensors that communicates with the monitoring unit (p. 3 Line 7-20).

Regarding Claim 11, according to modified Cui of Claim 1, Harorudo teaches of a teletype unit connected to the computer (p, 2 Line 54-58), reading on a human-machine interface that does automatic calculation with the control unit/computer.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (CN-106066627-A) in view of Harorudo (JP-S5879834-A) as applied to Claim 2 and 4 above, and further in view of Vehmas (US-5236488-A). 
Regarding Claims 3 and 5,  according to modified Cui of Claim 2 and 4, Cui teaches that the air-cooling quenching process is a parameter in the feedback controls (p. 2 Line 11-15) and further discuss other parameters of importance in the process such as the glass (properties such as specific heat capacity), thickness/area, tempering temperature length, cooling time, and temperature distribution (p. 2 Line 43-47). In related glass tempering art, Vehmas discusses in prior art that heat strengthening (tempering) is based on the specific heat capacity and temperature difference of the glass during the cooling process to the discharging (ambient) temperature with regards to a heating rate (energy consumption) (Col. 1 Line 37-Col. 2 Line 4). It would be obvious to one of ordinary skill in the art at the time of invention to consider specific heat capacity, mass, and temperature difference as feedback control when setting control thresholds to ensure sufficient product/temper quality.
Applicant’s correction coefficient relating to the energy consumption threshold is a prima facie case of optimization within routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as a correction coefficient relating to energy consumption needed for adequate tempering through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (CN-106066627-A) in view of Harorudo (JP-S5879834-A) as applied to Claim 1 above, and further in view of Zhao (US-20070169513-A1).
Regarding Claim 10, according to modified Cui of Claim 1, Cui monitors power of the heating furnace and cooling zone fan, with feedback to the computer/PLC (p. 2 Line 11-15). Cui is silent on using gas chemical energy to heat the furnace and monitor using a gas meter. In related glass heat treatment art, Zhao .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16636903 (reference application) (U.S. Pre-Grant Publication US-20200165154-A1). Although the claims at issue are not identical, they are not patentably distinct from each other because both claims direct to heating a glass plate in a furnace, a monitoring unit monitoring a working parameter such as energy consumption, a control unit to set a threshold of the working parameter, upon detected working parameter reaching set threshold, to instruct an actuating mechanism such as to discharge the glass plate out of the furnace after a time delay.
16636644 (Current Application)
16636903 (Copending Reference Application)
Actuating mechanism control method for a glass plate tempering process
A method for controlling discharging of a glass plate in a glass plate tempering process
Conveying a glass plate into a heating furnace
Heating the glass plate in the furnace after the glass plate is fed into the heating furnace

A detected working parameter of the heating element detected by the monitoring unit; (wherein the working parameter is the power of the heating element)
Sending energy consumed to a control unit to compare with a set threshold; Upon determining energy consumed by heating element being greater than or equal to the set threshold
Transmitting working parameter to control unit; comparing working parameter with the threshold by the control unit (after the working parameter of the heating element reaches the threshold)
Sending an instruction to an actuating mechanism by the control unit to control actions of the actuating mechanism to directly discharge the glass plate from the heating furnace or to discharge the glass plate from the heating furnace after a delay
Sending an instruction to the drive mechanism by the control uni, acting to directly move the glass plate out of the heating furnace or move the glass plate out of the heating furnace after a time delay by the drive mechanism


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
CN-102344242-A Yao teaches of PLC controller with software package that calculates the stress parameters for the heated flat glass based on material and manufacturing parameters to reduce 
US-20090199594-A1 Abbott et al teaches of an automated control system for the heat treatment of glass the adjust furnace heating settings, transport settings, and quench/cooling settings based on distortion and physical deformation inspection.
US-5194083-A Lehto teaches of a logic control circuit electric resistive furnace, discharging carriage, and cooling gates for bending glass sheets based on detected temperature from pyrometers.
US-3902884-A Harrison teaches of a circuit system to temper glass sheets in an electrically heated furnace before quenching in chilling liquid in which the circuit controls supply of the liquid flow, reading on cooling fan state and current/voltage measuring devices.
WO-2015172723-A1 Jiang et al teaches a tempering and cooling process with temperature sensors to cool/quench the glass plate after tempering point is reached, adjusting tempering time and cooling intensity for reduced energy consumption, improved quality of finished tempered glass, and better production efficiency
CN-102730952-A Cheng teaches of a glass tempering furnace and method with power regulation on the heating element and fan to reduce electricity in the automated process. Operation is based on time and temperature.
CN-105084732-A Jiang et al teaches of a tempering cooling system of a tempered glass production line based on the surface temperature detected by temperature sensor for reduced energy consumption and product quality.
CN-105910648-A Cui et al teaches of a monitoring system for toughened glass cooling process with an acquisition system, signal transmission system, and computer. Parameter acquisition 
CN-202148251-U Yao teaches of heating furnace and program-controlled energy-saving heating for flat glass. The PLC device receives status and input from each device such as heat generation and homogenization of the heat of the furnace, wind speed, and speed of the glass through the radiant furnace.
CN-104817261-A Dun et al teaches of adjusting discharging time and cooling step with a controller based on detected temperature to reduce energy consumption
CN-104891796-A Jiang et al teaches of adjusting cooling and discharge time of the glass toughening cooling step through a controller and displacement sensor to ensure toughening quality and reduce energy consumption.
CN-203715692-U Hu et al teaches or a temperature control system and air-cooling thermal treatment furnace with power regulators for the furnace and blowing fan, controlled by PLC configuration. Hu is silent on using their invention on a glass sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741